FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed (10/29/21) with respect to independent claims 1 and 14 have been fully considered but they are not persuasive.
Applicant asserts that the obviousness prior art combination of Son, Bear, Kim, Wu and Chong fails to teach the following claim limitations (in both claims 1 and 14): “simultaneously present, on a screen, a first live preview image and a second live preview image, wherein the first live preview image and the second live preview image are generated according to images acquired by a front camera, wherein the first live preview image, the second live preview image, and the front camera are all on a common side of a terminal, wherein the first live preview image is displayed in a full screen manner in a first area on the screen, wherein the first area on the screen comprises an outer rectangular perimeter, wherein the second live preview image is displayed in a second area on the screen, wherein the second area on the screen is within the outer rectangular perimeter of the first area, wherein the second area and the front camera are closer to a top edge of the outer rectangular perimeter than to a bottom edge of the outer rectangular perimeter, and wherein portions of the first live preview image separate the second area from the outer rectangular perimeter of the first area along all edges of the second area”, as shown bolded & underlined per lines 5-21 of claim 1 below:

    PNG
    media_image1.png
    657
    533
    media_image1.png
    Greyscale


“overlapped” display mode embodiments e.g. second “mini-sized” image superimposed on the first “full-sized” image.  Among these it appears, Applicant’s Figures 4A & 4C (shown below) are the closest to the now claimed invention (claims 1 & 14).

[AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    362
    317
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    341
    294
    media_image3.png
    Greyscale

	
Examiner notes that lines 13-21 (of claim 1) comprises a lot of descriptive language not actually stated in the written description, but rather are claims based on an eyeball interpretation of features shown in Fig. 4A-4D (overlapped embodiment). See Examiner annotated Fig.4A (above) “Dotted-Circle” shows second “mini-sized” image is spaced slightly apart from the edge of the screen (populated by the first “full screen” image).  Furthermore, lines 13-21 also adds some confusion to the claimed invention by mixing language “first area” & “second area” explicitly defined non-overlapped side-by-side embodiment). Nonetheless, the prior art teaches the features in Fig.4A/4C to be discussed later on page 8.
	Upon careful review of Applicant’s arguments (pages 10-16), Examiner considers the arguments to be a piecemeal analysis of the prior art references. Furthermore, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
	As disclosed by primary art Son (US 2013/0182062), para[0005-0006], it is conventional for a smart-phone to have a front-camera disposed above (outside) a touchscreen display at an upper left-hand or right-hand region of the phone body and
used during a self-capture “selfie” mode. During the selfie capture mode, the display is used as a live viewfinder, which outputs full-screen size preview images to the user, assisting with the aim of capturing a desired pose/facial expression. Per this conventional method, it is understood that the full-screen size preview images are advantageous because the large image details are easier to spot.
	Furthermore, the most significant aspect of Applicant’s invention is unfortunately very clearly taught by prior arts Son in view of Bear -- which is to position a smaller, mini-sized preview image “mini-image” in close proximity to the camera which captures desirable images such that a user’s eyes may be guided toward the camera for aesthetic reasons. In other words, the mini-image serves as another type of visual aid within the viewfinder, giving the user better aiming capabilities and the ability to capture a natural pose with eyes looking straight ahead.
Son in view of Bear remain silent to configuring the display viewfinder to output BOTH full-screen size preview images with the mini-size preview images, one of ordinary skill in the art can appreciate that both of these visual aid techniques have unique advantages, and using both together (e.g. mini-size image overlapped on a full-size image) is considered obvious and advantageous, as will be later discussed by the prior art teachings of Kim and Wu (pages 8-9 below).

See Son’s second embodiment, para[0038-0039], camera alternatively structurally arranged “outside” of display screen and camera made integral “embedded” in mobile terminal “above display” as conventionally known in para[0005] with only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893) AND preview self mini-image would be obvious to be positioned in close proximity to camera (analogous to Fig.6A/B, 8A & 9A) for the same motivated reason of directing a user’s glance toward a front camera, para[0012].

See Bear’s Figures 6a, 6b & 8a: camera-phone (col.6, lines 7-9) with self-capture capability and video conference capability wherein smaller second mini-image may be superimposed and without obscuring the larger full-screen image according to user preference or automatically at desirable preset locations in view of col.8, lines 10-40 and col.9, lines 7-22 proximate to self/front camera 202/802.

    PNG
    media_image4.png
    444
    493
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    350
    media_image5.png
    Greyscale

                       Bear’s Fig.6A                                                Bear’s Fig.8A

	Bear also teaches that instead of the camera (202/802) being side-mounted (as shown), it alternatively may be top-mounted or bottom-mounted on display frame, as stated in col.8, lines 30-37.

Applicant’s first set arguments (on pages 12-16) neglects the above discussed teachings of Son and Bear, by arguing that each of prior art Kim and prior art Wu disclose positioning the mini-image away from (not in close proximity to) the camera. Therefore, these first set of arguments are not persuasive over the teachings of Son in view of Bear which was made in combination with Kim and Wu under pre-AIA  35 U.S.C. 103(a) for being obvious to one of ordinary skill in the art at the time the invention was made.

second set of arguments (on pages 12-16) drawn to lines 5-9 (of claim 1) asserts that the prior art does not teach simultaneously displaying previews of the mini-image overlapped on the full screen image, both of which are generated from the same/front camera on a common side. 
However, it is well known in the camera-phone art to capture a single image from the same camera and output it as two images (i.e. full-screen size & rescaled thumb size images) displayed in OVERLAPPED fashion as taught by BOTH Kim (Fig.7, thumb size image 40, para [0103]) and Wu (Fig.9, thumb size image 910/920, para [0068]).
[AltContent: textbox (front-camera 121 on common side)][AltContent: arrow]
    PNG
    media_image6.png
    182
    412
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    368
    426
    media_image7.png
    Greyscale

                    Kim’s Fig.7                                                          Wu’s Fig.9

For example, Kim teaches the mini-image is a downscale version of a larger, full screen image captured by the same camera, in which both preview images may be simultaneously displayed in superimposed overlapping fashion (Fig.6:S10-S11; Fig.7: mini-image 40 overlapped on full screen image) AND may share a common side with the front camera (see Fig.2A/2B: touch-display 151 & camera 121 or touch-display 135 & camera 121’) because BOTH SIDES of the phone has a respective display and 
Wu was further evidenced to show that the thumb size image may be touch-drag moved (from 910 to 920 in Fig.9 above) and thus, Wu teaches a second area is a touch-drag moving area for the second image that lies INSIDE a portion of the first area.
	
Applicant’s third set arguments (on pages 12-16) drawn to lines 13-21 (of claim 1), argues that both prior arts Kim and Wu do not teach the second “mini-sized” image is spaced slightly apart from the edge of the screen (populated by the first “full screen” image) per Examiner annotation of Fig.4A (below) “Dotted-Circle”. 

    PNG
    media_image8.png
    316
    277
    media_image8.png
    Greyscale

Applicant’s Fig.4A (overlap display mode)


Kim’s Fig.7 “mini-image 40” and Wu’s Fig.9 “mini-image 910/920” are shown to have edges flush with the edge of the screen, however, these are considered to be non-limiting examples, as Wu also teaches that according to user preferences, the mini-image may be positioned at other locations on the screen, para[0068-0073].
	More importantly, both prior arts Son and Bear (as discussed above) teaches that the second “mini-sized” image is spaced slightly apart from the edge of the screen. See Son’s Fig.9A and Bear’s Fig.6A and 8A (shown below “dotted-circle”): 
[AltContent: textbox (Display)][AltContent: arrow][AltContent: textbox (Display 800)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    444
    493
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    350
    media_image5.png
    Greyscale

                       Bear’s Fig.6A                                                Bear’s Fig.8A

	Bear also teaches that instead of the camera (202/802) being side-mounted (as shown 802), it alternatively may be top-mounted or bottom-mounted on display frame, as stated in col.8, lines 30-37.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the “overlap” preview display mode teachings of Kim (or Kim in view of Wu), which superimposes a second “mini-sized” , into suitable modification with the teachings of Son in view of Bear to configure a camera-phone GUI display with a selfie mode preview capture that uses both visual aid techniques, (the mini-size and full-size preview images in overlapped fashion, as claimed by Applicant for the motivated reason of giving the user better aiming capabilities and the ability to capture a natural pose with eyes looking straight ahead in the analogous art of a digital camera with a GUI display.
	In view of the prior art combined teachings, a full-screen image is expected to occupy Bear’s entire display screens 191 and 800 as shown above in Figures 6A and 8A, while the mini-image inside “dotted-circle region” will be simultaneously overlapped/superimposed on the full-screen image.
Therefore, for reasons discussed above, the obviousness prior art combination of Son, Bear, Kim, Wu and Chong is still considered to teach Applicant’s argued claimed features (in lines 5-21 of claim 1 and similarly for claim 14) for a selfie mode camera-phone comprising: “simultaneously present, on a screen, a first live preview image and a second live preview image, wherein the first live preview image and the second live preview image are generated according to images acquired by a front camera, wherein the first live preview image, the second live preview image, and the front camera are all on a common side of a terminal, wherein the first live preview image is displayed in a full screen manner in a first area on the screen, wherein the first area on the screen comprises an outer rectangular perimeter, wherein the second live preview image is displayed in a second area on the screen, wherein the second area on the screen is within the outer rectangular perimeter of the first area, wherein the second area and the front camera are closer to a top edge of the outer rectangular perimeter than to a bottom edge of the outer rectangular perimeter, and wherein portions of the first live preview image separate the second area from the outer rectangular perimeter of the first area along all edges of the second area”.

In conclusion, Examiner maintains the rejection over the previous prior art of record, Son (US 2013/0182062) in view of Bear (US 7,551,199) in view of Kim (US 2010/0173678) in view of Wu (US 2013/0155308) in view of Chong (US 2012/0274808), using the same previous cited teachings AND above emphasized cited teachings applied to a CLAIM MAPPING (claims 1, 14, 31-37 and 39-49) per the 35 USC § 103 rejection below.













NOTE: the “overlapped” display mode teachings per Non-Final Action (mailed 8/02/2021) carry into this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14, 31-37 and 39-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Son (US 2013/0182062) in view of Bear (US 7,551,199) in view of Kim (US 2010/0173678) in view of Wu (US 2013/0155308) in view of Chong (US 2012/0274808).

As per independent claim 1, Son’s SECOND EMBODIMENT (see obviousness rationale over Son’s teachings made in “Response to Arguments and Office Action mailed on 10/05/2020” with respect to para[0038-0039], camera alternatively installed “outside” of display screen and camera made integral “embedded” in mobile terminal “above display” as conventionally known in para[0005] with only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893)) teaches a live preview image presentation method in a selfie mode by a terminal having a front camera embedded into the terminal and a screen (Figures 1 and 3: mobile terminal 100 with self/front camera 104 and display 102, wherein mobile terminal 100 is modified by Son’s second embodiment. Note: Examiner interprets a selfie mode to be any mode that uses a camera as a self-camera to capture “self” images of a user AND display those captured “self” images to the said user in real-time. Figures 6A/6B: front camera captured “self” images 602. Figures 8A-8C & 9A-9C: front camera captured “self” images 802), comprising:
acquiring a plurality of images through the front camera, wherein the front camera and the screen are disposed at a common side of the terminal(Figures 1 and 3: mobile terminal 100 with self/front camera 104 and display 102 on common side “front side”, wherein mobile terminal 100 is modified by Son’s second embodiment which teaches front camera 104 is located outside of a display area as being closest to Applicant’s preferred embodiment).
While the Examiner has reasonably argued that it would have been obvious to one of ordinary skill in the art to utilize Son’s teachings to arrive at Son’s second embodiment’s structural arrangement closest to Applicant’s preferred embodiment and also meets language “camera and the screen are disposed at a common side”, the Examiner will reinforce this teaching over the prior art Bear which also more strongly shows the user display “screen” interface options for positioning a preview reduced image window relative to the common-sided camera. Bear teaches either design choice (i.e. camera 202 “inside” or “outside” the display screen 191) may be implemented in a camera phone (col.6, lines 7-9) as respectively shown in Figures 6a and 6b. Bear’s Figure 6a teaches a camera 202 “outside” the display screen 191 which thus reinforces the obvious design choice to utilize Son’s second embodiment. -- As also relevant to Applicant’s invention, Bear’s invention guides a person’s 280 eyes toward camera 202 by positioning a preview reduced image Fig. 6a: camera 202 outside display and proximate to preview image i.e. reduced image window. Fig. 6b: camera 202 inside display and proximate to preview image i.e. reduced image window. See col.2, lines 7-35 AND col.7, line 21 through col.9, line 22 -- wherein the camera 202/802 may be side-mounted or top-mounted outside the display 800 shown in Figure 8a. The preview reduced image window may be the person’s 280 self-image captured by front camera 202 in view of col.9, lines 7-14. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bear into suitable modification with the teachings of Son’s first embodiment (i.e. camera “inside” display) into the second embodiment (i.e. camera “outside/above” display) as discussed above, wherein the Son’s second live preview image may be positioned proximate to the front camera for the motivational reasons of guiding a user’s eyes closer to the front camera in the analogous art of a mobile device having a front “self” camera.

Claim 1 limitation (lines 5-21) features states:
	“simultaneously presenting, on the screen, a first live preview image and a second live preview image, wherein the first live preview image and the second live preview image are generated according to images acquired by a front camera, wherein the second live preview image is presented on a preset first presenting location of the screen, wherein the first live preview image, the second live preview image, and the front camera are all on a common side of a terminal, wherein the preset first presenting location is superimposed on the first live preview image and is proximate to and within a preset distance threshold of the front camera, wherein a size of the second live preview image is less than a size of the first live preview image, wherein the first live preview image is displayed in a full screen manner in a first area on the screen, wherein the first area on the screen comprises an outer rectangular perimeter, wherein the outer rectangular perimeter comprises a top edge, a bottom edge, a left edge, and a right edge, wherein the second live preview image is displayed in a second area on the screen, wherein the second area on the screen is within the outer rectangular perimeter of the first area, wherein the second area and the front camera are closer to a top edge of the outer rectangular perimeter than to a bottom edge of the outer rectangular perimeter, and wherein portions of the first live preview image separate the second area from the outer rectangular perimeter of the first area along all edges of the second area”.
	These LIMITATIONS (lines 5-21) refer to Applicant’s Figures 4A-4D (overlapped display mode) AND are REJECTED for the reasons discussed in the above “Response to Arguments” on pages 2-12, AND as a matter of obviousness over prior arts Kim and Wu, which further show that it is also well known in the camera and GUI display viewfinder art to configure the display viewfinder to output a front-camera captured image as BOTH a full-screen size preview image with its “downscaled version” mini-size preview image in simultaneous overlapped fashion. One of ordinary skill in the art can appreciate that both of these visual aid techniques have unique advantages, and using both together (e.g. mini-size image overlapped on a full-size image) would improve a viewfinder user interface and photographing aiming capabilities for a user.
Son in view of Bear remain silent to configuring the display viewfinder to output BOTH full-screen size preview images with the mini-size preview images, one of ordinary skill in the art can appreciate that both of these visual aid techniques have unique advantages, and using both together (e.g. mini-size image overlapped on a full-size image) is considered obvious and advantageous for the motivated reasons of enhancing the user interface and photographing aiming capabilities to capture a desirable image intended by the user.
 	Specifically, it is well known in the camera-phone art to capture a single image from the same camera and output it as two images (i.e. full-screen size & rescaled thumb size images) displayed in OVERLAPPED fashion as taught by BOTH Kim (Fig.7, thumb size image 40, para [0103]) and Wu (Fig.9, thumb size image 910/920, para [0068]). 
[AltContent: arrow][AltContent: textbox (front-camera 121 on common side)]
    PNG
    media_image6.png
    182
    412
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    368
    426
    media_image7.png
    Greyscale

                   Kim’s Fig.7                                                          Wu’s Fig.9

For example, Kim teaches the mini-image is a downscale version of a larger, full screen image captured by the same camera, in which both preview images may be simultaneously displayed in superimposed overlapping fashion (Fig.6:S10-S11; Fig.7: mini-image 40 overlapped on full screen image) AND may share a common side with the front camera (see Fig.2A/2B: touch-display 151 & camera 121 or touch-display 135 & camera 121’) because BOTH SIDES of the phone has a respective display and camera, which thus, allows for selfie photography using either side as the front camera based on how the user holds the phone.
Wu also teaches that the thumb size image may be touch-drag moved (from 910 to 920 in Fig.9 above) and thus, Wu teaches a second area is a touch-drag moving area for the second image that lies INSIDE a portion of the first area.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Wu into suitable modification with the teachings of Son in view of Bear selfie mode (Son’s Figures 6A/6B & 8A/9A and Bear’s Fig. 6A/8A) to configure a display viewfinder to simultaneously output a mini-sized “self” image superimposed with a full-sized “self” image generated from the same camera (i.e. front “self” camera) for the motivational reasons of enhancing a self-preview image capturing experience by allowing a user to utilize both types of visual image preview aids to improve the photographing aiming capabilities for capturing a final image with desirable image characteristics in the analogous art of a mobile display device having a front “self” camera. 
Given the collective prior art knowledge base of the discussed teachings of Son in view of Bear in view of Kim in view of Wu, one of ordinary skill in the prior art would render it obvious at the time the invention was made to conceive of a mobile camera phone display terminal having a self-capture camera arranged outside the display screen but embedded into the mobile terminal such that the same self-capture camera both types of visual image preview aids simultaneously displayed in overlapped “superimposed” fashion for the motivated reasons of enhancing the user interface and photographing aiming capabilities to capture a desirable image with a user’s eyes looking straight ahead.
In other words, the prior art combination teaches the two types of visual image preview aids would consist of a reduced-sized second live preview image which may be positioned proximate to the self-capture camera for assisting a user’s glance toward a front camera AND a full-sized first live preview image for providing a full-screen, larger, more effective visual check to a user during self-photography.

	Claim 1 limitation (lines 22-31) features states:
“moving, in response to a first user operation, the second live preview image to a second presenting location of the screen from the preset first presenting location along a first direction, wherein the first live preview image keeps being displayed during a process of moving the second live preview image to the second presenting location along the first direction; AND moving, in response to a second user operation, the second live preview image to a third presenting location of the screen from the second presenting location along a second direction, wherein the first live preview image keeps being displayed during a process of moving the second live preview image to the third presenting location of the screen along the second direction, wherein the second presenting location is different from the third presenting location, wherein the second direction and the first direction are opposite directions”.
prior art taken in combination can be considered to teach this feature (lines 22-31), since it is the same principle old/well-known in a video conference mode (Son’s Figure’s 7-9, a touchscreen allowing a user to adjust size/position of the self “reduce-sized” preview image in view of para[0068] AND Bear’s Figure 8a: col.8, lines 10-40 and col.9, lines 7-22) BUT applied to a selfie mode where the first and second preview images are input from the SAME CAMERA (as taught by Kim, Fig. 6: step S11 & Fig. 7 and para[0100 & 0103]). Much like the first live preview image “keeps being displayed” during a process of moving the second live preview image in a video conference mode (as taught by Son), it would be obvious to apply the same resizing/repositioning feature to a selfie mode with a “user’s glance directed at camera effect” where the first and second preview images are input from the SAME CAMERA.
To make the record extra clear, Examiner evidences additional prior art to more robustly show the user interface control of Applicant’s claimed: “first live preview image keeps being displayed during a process of moving the second live preview image” using touch-drag operations in addition to resizing for a camera-phone displaying first and second preview images being input from DIFFERENT CAMERAs (in further view of Chong: second live preview self-image 107 in Figure 5 and in view of para[0026-0029]) AND for a camera-phone displaying first and second preview images being input from the SAME CAMERA (in further view of Wu: second preview image window 210 with full-screen first preview image 225 in Figure 2B, input from same camera 305 in Figure 3. Touch-drag movement from 910 to 920 as shown in Figure 9 & para[0068-0073]). As shown by Chong and Wu, the touchscreen processes used to reposition and resize a second preview image while first live analogous in nature and considered obvious to perform regardless if the first and second live preview images come from the “same camera” OR “different cameras”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chong into suitable modification with the teachings of Son in view of Bear in view of Kim in view of Wu to configure a camera-phone with a touchscreen display and touch-gestures for a user to move/resize a second live preview self-image while simultaneously superimposed with a first live preview self-image from the same camera for the motivational reason of enhancing a display user interface with two types of visual preview image aids in the analogous art of a camera-phone.

As per independent claim 14, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches a terminal (Applicant’s Fig.4A-4D), comprising similar limitations taught in claim 1 and thus is rejected for similar reasons AND additionally teaches: 
a rear camera located on an opposite side of the terminal from the front camera(Kim: Figures 2A/2B, rear camera 121’ opposite front camera 121. Chong: Figures 9 and 12: rear camera 1031/933 couples to processor 901/919);
and a processor coupled to the front camera, the rear camera, and the screen(Son: Figure 3: processor 300 couples to front camera 104 and display screen 102 AND in view of prior at combination with Kim and Chong teachings of a rear camera, Son’s processor 300 would also be obvious to couple to a rear camera for the motivational reasons of processing/controlling image capture operations on a rear camera.).

	As per claim 31, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the first direction is opposite to the second direction (This feature is inherent to a touchscreen that allows a user to perform a touch-drag operation freely to any location on the screen, which is taught by the prior art combination in claim 1 teaching that a downscaled preview image (i.e. second live preview image) may be located at a preset location AND be repositioned to any location on a display screen according to user preferences. Therefore, the first direction and second direction may be at least opposite directions. Son: Figures 6 & 8-9 and para[0068]: second preview image 602/802 may be moved in two different “opposite” directions (i.e. requiring two different user operations) because this could be achieved according to a user preference of how/where to move the image 602/802 which inherently can be moved multiple times i.e. twice to suit a user’s preference. Each “user movement operation” is also considered to be “selecting” a new presenting location i.e. second and third presenting locations. The same teachings holds true for Wu: Figure 9 in view of para[0068]. Bear: Figure 8a: a user may selectively move preview image to any of the multiple “dotted-box” locations i.e. second and third presenting locations shown any number of times which may be in horizontal and vertical directions display screen 800, col.8, lines 10-40. Chong: para[0026-0029]).
(In view of prior art combination, movement directions may be parallel with a side of the screen according to a user preference. Son: Figures 6 & 8-9: second preview image 602/802 may be moved parallel to side of screen because this could be achieved according to a user preference of how/where to move the image 602/802 in view of para[0068]. Wu: Figure 9: second preview image moved from 910 to 920 in parallel fashion to display screen, para[0068]. Bear: Figure 8a: a user may move preview image to any of the “dotted-box” locations shown which is considered parallel to side of display screen 800, col.8, lines 10-40.).

As per claim 33, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the preset first presenting location is located in a same vertical direction as the front camera, and wherein the preset distance threshold comprises vertical distance between the preset first presenting location and the front camera(See Response to Arguments in view of prior art combination made in claim 1. Son’s second embodiment having conventional top-mounted camera, para[0005, 0038], would be expected to have the second live view preview image 602/802 at a preset first location in same vertical direction as the top-mounted camera, since the goal of the first embodiment is to make the second live view preview 602/802 at a preset first location proximate to the camera. Bear: camera may be side-mounted or top-mounted in view of Figure 8a in view of col.8, lines 34-37 and thus a “preset location” (i.e. Fig.8a: “upper left”, “upper center” or “upper right”) may be located in same vertical direction as top-mounted camera using a move-to-camera option or automatic positioning proximate to camera in view of col.8, lines 10-40 and col.9, lines 21-22).

    PNG
    media_image9.png
    270
    455
    media_image9.png
    Greyscale

Bear’s Fig.8a: various preset locations proximate to front camera 802
	
As per claim 34, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the first user operation is different from the second user operation(In view of prior art combination, the first and second user operations would inherently be different if a user repositions the second preview image “twice” which may be in a horizontal direction and vertical direction. Son: Figures 6 & 8-9 and para[0068]: second preview image 602/802 may be moved in two different directions (i.e. requiring two different user operations) because this could be achieved according to a user preference of how/where to move the image 602/802 which inherently can be moved multiple times i.e. twice to suit a user’s preference. Wu: Figure 9: second preview image moved from 910 to 920 as a first operation, however, a user may input a second operation to other movement directions/locations based on a user preference, para[0068]. Bear: Figure 8a: a user may move preview image to any of the “dotted-box” locations shown which may be in horizontal and vertical directions display screen 800, col.8, lines 10-40.).

	As per claim 35, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the screen comprises a touchscreen, wherein the first user operation comprises dragging the second live preview image along the first direction, and wherein the second user operation comprises dragging the second live preview image along the second direction(This feature is inherent to a touchscreen that allows a user to perform a touch-drag operation freely to any location on the screen, which is taught by the prior art. Son: Figures 6 & 8-9 and para[0068]: second preview image 602/802 may be moved in two different directions (i.e. requiring two different user operations) because this could be achieved according to a user preference of how/where to move the image 602/802 which inherently can be moved multiple times i.e. twice to suit a user’s preference. In view of the prior art combination, the camera-phone may have a touchscreen to allow user touch-drag gestures for moving the second live preview image. Wu: Figure 9: second preview image touch-dragged from 910 to 920 as a first operation, however, a user may input a second operation to other movement directions/locations based on a user preference, para[0068]. Chong: Figure 5: second preview image 107 touch-dragged to any location any number of times (i.e. first and second user operations) according to a user preference in view of para[0026-0029].).

	As per claim 36, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the first user operation comprises selecting the second presenting location, and wherein the second user operation comprises selecting the third presenting location(Son: Figures 6 & 8-9 and para[0068]: second preview image 602/802 may be moved in two different directions (i.e. requiring two different user operations) because this could be achieved according to a user preference of how/where to move the image 602/802 which inherently can be moved multiple times i.e. twice to suit a user’s preference. Each “user movement operation” is also considered to be “selecting” a new presenting location i.e. second and third presenting locations. The same teachings holds true for Wu: Figure 9 in view of para[0068]. Bear: Figure 8a: a user may selectively move preview image to any of the multiple “dotted-box” locations i.e. second and third presenting locations shown any number of times which may be in horizontal and vertical directions display screen 800, col.8, lines 10-40. Chong: para[0026-0029].).

	As per claim 37, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the second live preview image is generated according to the first live preview image using a downscale algorithm(In view of prior art combination, Kim: Figure 7: simultaneous display of mini-sized preview image 40 shown in auxiliary display region superimposed on its corresponding full-sized image, wherein both images are generated from a single camera. See paragraphs[0100 and 0103] and Figure 6, S11. The mini-sizing image processing to produce the image 40 from the full-sized image requires a down-scale algorithm performed by the image processing and thus this feature is inherently taught).

	As per claim 39, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the second live preview image is located at a position that is within an included angle from a vertical axis of the front camera (In view of the prior art combination in claim 1, first and second images from the same camera may be overlapped and “superimposed” as shown by Kim and Wu AND it is apparent/inherent over Bear’s teachings (Figure 8a) second live preview image has preset locations at a position that is within an included angle from a vertical axis of the front camera. Kim: Figure 7: second “mini” live image 40 overlaps first “full screen” live image. Figure 6: step S11 and para[0100 & 0103].  Wu: Figure 2B: second live image 210 overlaps first live image 225.).

As per claim 40, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein the size of the second live preview image is one fourth of the size of the first live preview image(Son: In view of Figures 8C/9C and paragraph[0068]: second live preview image 802 may be adjusted to any size ratio smaller than (such as one fourth) the first live preview image 804 size. Chong: second live preview image 105 is a downscaled image and may be resized per user preference per paragraphs[0026-0029 and 0075-0077]. Wu: resize second preview image 1010/1020 per user preference to any size, Figures 10A-10B, para[0071-0072]).

As per claim 41, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, wherein a user’s glance is directed toward the front camera when a user looks at the second live preview image presented on the preset first presenting location (To correct Applicant, this feature, as will be interpreted by the Examiner, intends to mean “a user’s glance is persuaded to be directed toward the front camera by nature of the second live “mini-sized” image by positioned in close proximity to the front camera—which is the core problem realized and similarly solved by the prior art combination taught in claim 1 over the already discussed and cited teachings over Son and Bear.).

As per claim 42, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method according to claim 1, further comprising adjusting, according to the second live preview image, image composition on the screen(ln view of the prior art combination taught in claim 1, it is taught that the size/position of the second image relative to the first image may be adjusted AND this is considered to be adjusting image composition. Son: para[0068]. Chong: see para[0026-0029]. Bear: col.8, lines10 through col.9, line 25. Wu: Figures 9 and 10a/b AND para[0068 & 0071-0072]).

As per claim 43, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the live preview image presentation method of claim 1, further comprising taking, in response to a user operation on a camera key, a picture when the second live preview image is presented on the preset first presenting location (In view of the prior art combination taught in claim 1, the feature of capturing an image “taking a picture” in response to a user operation on a button/key is obvious to perform at any location where the second live preview “mini-sized” image is presented, as a matter of user preference of pressing the capture button, since the prior art also teaches user operations buttons to perform photographing operations such as capturing an image. Son: user input unit 302 to take a picture in view of paragraphs [0048, 0050-0051 & 0055] and Figure 5: step 504).

	As per claim 44, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the terminal of claim 14, wherein the first direction is opposite to the second direction (This claim comprises the same features taught in claim 31 and thus rejected for the same reasons).

	As per claim 45, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the terminal of claim 14, wherein the first direction is parallel with a side (This claim comprises the same features taught in claim 32 and thus rejected for the same reasons).

	As per claim 46, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the terminal of claim 14, wherein the preset first presenting location is located in a same vertical direction as the front camera, and wherein the preset distance threshold comprises vertical distance between the preset first presenting location and the front camera (This claim comprises the same features taught in claim 33 and thus rejected for the same reasons).

	As per claim 47, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the terminal of claim 14, wherein the first user operation is different from the second user operation (This claim comprises the same features taught in claim 34 and thus rejected for the same reasons).

	As per claim 48, Son in view of Bear in view of Kim in view of Wu in view of Chong teaches the terminal of claim 14, wherein the screen comprises a touchscreen, wherein the first user operation comprises dragging the second live preview image along the first direction, and wherein the second user operation comprises dragging the second live preview image along the second direction (This claim comprises the same features taught in claim 35 and thus rejected for the same reasons).

 (These claim limitations, interpreted as Applicant’s Figures 4A/4C embodiment, has been taught by the prior art combination (Son, Bear and Kim) and discussion made in Response to Arguments above. Son, para[0005-0006]: conventional for phone to position a front camera above the display. Bear, Figures 6A & 8A and Col.8, Lines 30-37: teaches that instead of the front camera (202/802) being side-mounted (as shown 802), it alternatively may be top-mounted or bottom-mounted on display frame. Kim, Fig.7: overlap display preview mode of mini-sized image 40 superimposed on full-size image using image captured by same/front camera 121, para[0100]).











Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim (US 2009/0295943) discloses a camera-phone with a self/front camera 121 that may be positioned inside the display screen (Fig.64B) or outside the display screen (Fig.2). See below.

    PNG
    media_image10.png
    290
    468
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    587
    343
    media_image11.png
    Greyscale

      Fig.64B: camera 121 “inside”                                    Fig.2: camera 121 “outside”






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698